Exhibit 10.62

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of this
September 1, 2015 (the “Date of Grant”), by and between EVERTEC, Inc. (the
“Company”) and the person whose signature, name and title appear in the
signature block hereof (the “Participant”). Defined terms used but not otherwise
defined herein will have the meanings attributed to them in the Plan (defined
below) and the Participant’s employment agreement dated as of the 1st day of
September, 2015 (the “Employment Agreement”). Defined terms used but not
otherwise defined herein will have the meanings attributed to them in the Plan
(defined below) and the Participant’s Employment Agreement.

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”); and

WHEREAS, in connection with the Participant’s service as an employee of the
Company or any of its Affiliates and Subsidiaries (the “Employment”), the
Company desires to grant Restricted Stock Units (“RSUs”) to the Participant (the
“Award”), subject to the terms and conditions of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. Grant of RSUs. In consideration of the Employment, the Company grants to the
Participant 27,996 RSUs. Each RSU represents the unfunded and unsecured promise
of the Company to deliver to the Participant one share of common stock, par
value $.01 per share, of the Company (the “Common Stock”) on the Settlement Date
(as defined in Section 6 hereof).

 

2. Purchase Price. The purchase price of the RSUs shall be deemed to be zero
U.S. Dollars ($0) per share.

 

3. Vesting. The RSUs shall vest and become non-forfeitable on the third
anniversary of the Date of Grant (the “Vesting Date”), provided that the
Participant is actively carrying out his duties in connection with the
Employment at all times from the Date of Grant through the Vesting Date.

 

4. Termination. For purposes of this Section 4, “Termination Date” is the date
the Participant’s Employment is terminated under the circumstances set forth in
(a) or (b) below.

 

  (a) In the event of the Participant’s Disability or in the event that the
Employment is terminated (i) by the Company without Cause; (ii) by the
Participant for Good Reason; (iii) due to the Participant’s death; or (iv) due
to the Company’s non-renewal of the Participant’s Employment Agreement, then all
of the RSUs that have not become vested as of the date of Disability or the
Termination Date, as applicable, shall automatically vest.

 

  (b) In the event the Employment is terminated (i) by the Company for Cause or
(ii) by the Participant without Good Reason, all of the RSUs that have not
become vested as of the Termination Date shall automatically be forfeited.

 

5. Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the
Settlement Date (as defined in Section 6 below) — provided that the date on
which stockholders of record are determined for purposes of paying a cash
dividend on issued and outstanding shares of the Common Stock falls after the
Date of Grant — the Participant shall receive on the Settlement Date: (a) a
number of Shares having a Fair Market Value on the Vesting Date equal to the
aggregate amount of the cash dividends paid by the Company on a single share of
the Common Stock, multiplied by the number of RSUs that are settled on the
Settlement Date; or (b) a lump sum cash payment equal to the aggregate amount of
the cash dividends paid by the Company on a single share of the Common Stock,
multiplied by the number of RSUs that are settled on the Settlement Date ((a) or
(b) as applicable, the “Dividend Payment”); provided, however, that in the case
of (a), any partial Share resulting from the calculation will be paid in cash.



--------------------------------------------------------------------------------

6. Settlement. Within sixty (60) days following the Vesting Date or the day any
RSUs are automatically vested in accordance with the terms and conditions of
this Agreement (the “Settlement Date”), the Company shall (a) issue and deliver
to the Participant one share of Common Stock for each vested RSU (the “Shares”)
and enter the Participant’s name as a shareholder of record or beneficial owner
with respect to the Shares on the books of the Company; and (b) calculate the
Dividend Payment. The Participant agrees that the Company may deduct from the
Dividend Payment any amounts owed by the Participant to the Company with respect
to any whole Share issued by the Company to the Participant to cover any partial
Share resulting from the settlement process.

 

7. Taxes. Unless otherwise required by applicable law, on the Settlement Date,
(a) the Shares and the Dividend Payment will be considered ordinary income for
tax purposes and subject to all applicable payroll taxes; (b) the Company shall
report such income to the appropriate taxing authorities as it determines to be
necessary and appropriate; (c) the Participant shall be responsible for payment
of any taxes due in respect of the Shares and the Dividend Payment; and (d) the
Company shall withhold taxes in respect of the Shares and the Dividend Payment
(a “Tax Payment”); provided, however, that the Participant may elect, subject to
the Company’s approval in its sole discretion, to satisfy his or her obligation
to pay the Tax Payment by authorizing the Company to withhold from any Shares
otherwise to be delivered to the Participant, a number of whole shares of Common
Stock having a Fair Market Value equal to the Tax Payment (i.e., a “cashless
exercise”). If the Participant fails to pay any required Tax Payment, the
Company may, in its discretion, deduct any Tax Payments from any amount then or
thereafter payable by the Company to the Participant and take such other action
as deemed necessary to satisfy all obligations for the Tax Payment (including
reducing the number of Shares delivered on the Settlement Date). The Participant
agrees to pay the Company in the form of a check or cashier’s check any overage
of the Tax Payment paid by the Company as a result of making whole any partial
Share issued through a cashless exercise. Furthermore, the Participant
acknowledges and agrees that the Participant will be solely responsible for
making any Tax Payment directly to the appropriate taxing authorities should the
Participant opt not to satisfy his or her Tax Payment through a cashless
exercise.

 

8. Rights as Stockholder. Upon and following the Settlement Date (but not
before), the Participant shall be the record or beneficial owner of the Shares
unless and until such shares are sold or otherwise disposed of, and, if a record
owner, shall be entitled to all rights of a stockholder of the Company
(including voting rights).

 

9. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

10. Notice. Every notice or other communication relating to this Agreement shall
be made in writing and the notice, request or other communication shall be
deemed to be received upon receipt by the party entitled thereto. Any notice,
request or other communication by the Participant should be delivered to the
Company’s General Counsel.

 

11. Miscellaneous. This Agreement, the Plan and the Employment Agreement (solely
with respect to the defined terms and the non-compete and non-solicitation
covenants contained therein (the “Incorporated Provisions”)) contain the entire
agreement between the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. If the Participant’s Employment Agreement
expires or is not renewed by the Company and the Participant’s Employment
continues, the Incorporated Provisions will remain valid insofar as this
Agreement remains in effect. No change, modification or waiver of any provision
of this Agreement shall be valid unless in writing and signed by the parties
hereto. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the death of the Participant, acquire any rights hereunder in accordance with
this Agreement or the Plan. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control. This Agreement may be signed in
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

SIGNATURES ON NEXT PAGE

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the Date
of Grant set forth above.

 

EVERTEC, INC.     THE PARTICIPANT

 

   

 

Name:    Morgan M. Schuessler, Jr.     Name:   Peter J. S. Smith Title:    Chief
Executive Officer     Title:   Executive Vice President, Treasurer and Chief
Financial Officer

 

3